Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1-2 and 4-6 are allowed. Claim 3 is cancelled by the applicant. Claims 1,2,4 and 5 have been amended via examiner’s amendment, see below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stanley M. Harjavac (Reg.: 38,442) on 02/15/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended): A warm sensation calculation apparatus comprising:
a calculator configured to calculate a basic index indicating a warm sensation at a part of a human body; and
a corrector configured to correct the basic index to obtain a new index Xi by utilizing, as a correction element, a heat transfer amount due to a blood flow of a human body heat model (MDL), and
wherein:
the corrector corrects the basic index based on the heat transfer amount so as to reflect heat inflow and heat outflow at a transition;
the corrector further corrects the basic index by utilizing, as the correction element, a whole body heat storage amount and an average body temperature due to heat storage of the human body heat model;

the correction element adds a direct correction component to the basic index to
increase a degree of coincidence between the basic index and the warm sensation;
the direct correction component corresponds to a linear function of the correction element; 
the corrector calculates the new index Xi indicating the warm sensation for each of parts of the human body following:
Xi = Ai + Bi x (SET*)+ Ci x (SET*) 2 + Di x Obi + Ei x Sb+ Fi x Tb,
wherein
each of Ai, Bi, Ci, Di, Ei and Fi is a constant set for each of parts of the human body,
(SET*) is the basic index,
Obi is the heat transfer amount,
Sb is the whole body heat storage amount, and
Tb is the average body temperature; and 
wherein the new index is being used to affect the control of the operation of a device.

Claim 2 (Currently Amended):  A warm sensation calculation apparatus comprising:
a calculator configured to calculate a basic index indicating a warm sensation at a part of a human body; and
a corrector configured to correct the basic index to obtain a new index Xi by utilizing, as a correction element, a whole body heat storage amount and an average body temperature due to heat storage of a human body heat model,
wherein:

the corrector corrects the basic index based on the whole body heat storage amount and the average body temperature so as to reflect the heat storage of the human body at the transition; 
the correction element adds a direct correction component to the basic index to increase a degree of coincidence between the basic index and the warm sensation;
the direct correction component corresponds to a linear function of the correction element; and
the corrector calculates the new index Xi indicating the warm sensation for each of parts of the human body following:
Xi = Ai + Bi x (SET*)+ Ci x (SET*) 2 + Di x Obi + Ei x Sb+ Fi x Tb,
wherein
each of Ai, Bi, Ci, Di, Ei and Fi is a constant set for each of parts of the human body,
(SET*) is the basic index,
Obi is the heat transfer amount,
Sb is the whole body heat storage amount, and
Tb is the average body temperature; and
and wherein the new index is being used to affect the control of the operation of a device.

Claim 4(Currently Amended): An air conditioner comprising:
the warm sensation calculation apparatus according to claim 1; and
an air conditioning controller configured to control air conditioning in accordance with the new index calculated by the warm sensation calculation apparatus.

Claim 5 (Currently Amended): A warm sensation calculation method comprising:
calculating a basic index indicating a warm sensation at a whole of a human body or a warm sensation at a part of the human body; and

wherein:
the correcting corrects the basic index based on the heat transfer amount so as to reflect heat inflow and heat outflow at a transition;
the correcting corrects the basic index based on the whole body heat storage amount and the average body temperature so as to reflect the heat storage of the human body at the transition;
the correction element adds a direct correction component to the basic index to increase a degree of coincidence between the basic index and the warm sensation;
the direct correction component corresponds to a linear function of the correction element; 
the warm sensation calculation method further comprises calculating the new index Xi indicating the warm sensation for each of parts of the human body following:
Xi = Ai + Bi x (SET*) + Ci x (SET*) 2 + Di x Obi + Ei x Sb+ Fi x Tb,
wherein
each of Ai, Bi, Ci, Di, Ei and Fi is a constant set for each of parts of the human body,
(SET*) is the basic index,
Obi is the heat transfer amount,
Sb is the whole body heat storage amount, and
Tb is the average body temperature; and
wherein the new index is being used to affect the control of the operation of a device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115